            Case 1:19-mj-00139-GMH Document 8 Filed 08/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          :
                                                  :   MJ No. 1:19-mj-00139
       v.                                         :
                                                  :
JOSEF KOYSHMAN,                                   :
                                                  :
                  Defendant.                      :

      JOINT MOTION TO SCHEDULE ARRAIGNMENT FOR AUGUST 12, 2019

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves for an order scheduling the defendant’s arraignment

for August 12, 2019.

       The defendant resides in Nevada. The defendant is currently scheduled to make his initial

appearance in this matter in this district on August 12, 2019, before a magistrate judge. Through

his appointed counsel in Nevada, the defendant has alerted the government that he purchased

airline tickets to appear on that date. The defendant requested that — if an indictment is issued

before his initial appearance — he would like his arraignment to be scheduled for the same day so

he does not need to pay to reschedule his flight and hotel. Subsequently, the indictment issued on

August 7, 2019.

       The defendant does not yet have counsel in the District of Columbia. The defendant was

arrested in this matter at his residence in Nevada, and a federal public defender was appointed for

him in Nevada. The government expects that the defendant will seek, and be qualified to receive,

appointed counsel in the District of Columbia at the time of his initial appearance here. Until then,

the defendant lacks local counsel, so the government is making this motion after consultation with

defendant’s counsel in Nevada.
          Case 1:19-mj-00139-GMH Document 8 Filed 08/07/19 Page 2 of 2



       The government joins in the defendant’s request, as the request may prevent the defendant

from incurring additional financial burdens related to his travel to the District of Columbia.



                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845

                                                      By:          /s/_______________
                                                      THOMAS N. SAUNDERS
                                                      Assistant United States Attorneys
                                                      N.Y. Bar Number 4876975
                                                      United States Attorney’s Office
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: 202-252-7790
                                                      Email: thomas.saunders@usdoj.gov
